Citation Nr: 1750244	
Decision Date: 11/06/17    Archive Date: 11/17/17

DOCKET NO.  12-35 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for sleep apnea.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

A. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from September 1972 to August 1975 and from January 2003 to August 2003.  The Veteran also had time in the U.S. Army Reserves.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

In January 2017, this appeal was remanded to the Agency of Original Jurisdiction for further development.  Specifically, the appeal was remanded to afford the Veteran a hearing.  In June 2017, the Veteran appeared at a Travel Board Hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record

As the January 2017 remand directives have been accomplished, further remand is not required.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that remand not required where there was substantial compliance with remand directives).  


FINDING OF FACT

The Veteran's sleep apnea is causally and etiologically related to his active service. 


CONCLUSION OF LAW

The criteria for service connection for sleep apnea have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2016).




REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the favorable decision to grant the Veteran's claim of service connection for sleep apnea, any deficiency as to VA's duties to notify and assist, as to this issue, pursuant to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), is rendered moot.

Service Connection

The Veteran contends that his sleep apnea is related to his active service.  The record reflects a current diagnosis per an April 2010 record from Our Lady of Bellefonte Hospital, which indicates a diagnosis of obstructive sleep apnea.  Thus, at issue is an in-service incurrence and nexus.  

As to an in-service occurrence, the Board notes that the Veteran's service treatment reports are silent as to any sleep issues.  However, at his June 2017 hearing, the Veteran testified that he began to have issues with snoring and daytime fatigue during his deployment in 2003.  The Veteran indicated that he associated the symptoms with just being exhausted as he was working long days.  Given the nature of these symptoms, the Board finds the Veteran's assertions to be reasonable and thus credible.

The Veteran's spouse also testified at the hearing that she and the Veteran were married prior to his first enlistment in the service and that he never had sleep issues until he returned in 2003.  The Board has no reason to doubt the credibility of the Veteran or his spouse's assertions.  Neither the Veteran nor his spouse have contradicted themselves or presented any facially bias issues.  As such, the Board finds their assertions probative and thus concedes an in-service incurrence.

As to a nexus, a July 2017 medical opinion provides a positive opinion.  The examiner indicated that it is at least as likely as not that the Veteran's current sleep apnea disorder is related to his service.  The examiner reasoned that the Veteran's poor sleep pattern began in 2003 while he was deployed.  The examiner specified that the Veteran was exposed to sand, dust, and extreme heat and worked 16 hour days, seven days a week, which resulted in extreme fatigue.  The Board finds the opinion probative.  The examiner reviewed the record and considered the Veteran's lay assessments, which, as stated, the Board finds credible.  Additionally, there is no negative nexus opinion of record.  

Given the probative evidence, the Board finds that the preponderance of the evidence supports the Veteran's claim for service connection for sleep apnea.  


ORDER

Entitlement to service connection for sleep apnea is granted.  






____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


